Citation Nr: 9923433
Decision Date: 08/18/99	Archive Date: 11/08/99

DOCKET NO. 95-25 069               DATE AUG 18, 1999

RECONSIDERATION 

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUE

Entitlement to the restoration of service connection for the
injuries incurred in a July 1982 motorcycle accident, including
whether the February 1984 rating decision in which service
connection was granted was based on clear and unmistakable error.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The veteran had active duty from November 1977 to May 1983. This
matter comes to the Board of Veterans' Appeals (Board) from an
April 1992 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in which the RO severed service
connection for the injuries incurred in a July 1982 motorcycle
accident. The veteran has perfected an appeal of that decision.

In a February 1984 rating decision the RO granted service
connection for the injuries resulting from the July 1982 motorcycle
accident, including amputation of the right upper extremity at the
elbow and fractures of the right humerus and scapula. Following the
receipt of additional evidence, in the April 1992 rating decision
the RO severed service connection for the injuries resulting from
the accident on the basis that the accident did not occur in the
line of duty. The veteran appealed that decision to the Board, and
in April 1997 the case was remanded to the RO for additional
action. That action was completed and the case returned to the
Board. In a November 1998 decision the Board found that although
the accident did not occur in the line of duty, the RO had not
followed the procedural requirements of 38 C.F.R. 3.105 (1998) by
notifying the veteran of his right to have a predetermination
hearing prior to severing service connection. The Board determined
that the severance decision was void ab initio, and ordered the
restoration of service connection.

Subsequent to the Board's November 1998 decision, further
information regarding the procedural defect revealed that the
veteran had been informed of his right to a predetermination
hearing in February 1992. In May 1999, based on the Board's own
motion, the Vice Chairman of the Board ordered reconsideration of
the

- 2 - 

veteran's appeal. The veteran and his representative were notified
in May 1999 of the basis for ordering reconsideration, and they
were allowed 60 days to submit additional arguments. 38 C.F.R.
20.1001. The representative submitted additional arguments in May
1999. This decision replaces the previous decision pertaining to
the issue and constitutes the Board's final decision in this
matter.

FINDINGS OF FACT

1. In a February 1984 rating decision the RO determined that the
injuries incurred as the result of a July 1982 motorcycle accident
were incurred in the line of duty, and granted service connection
for the residuals of those injuries.

2. Evidence received subsequent to the February 1984 decision shows
that the service department determined that the injuries resulting
from the July 1982 accident were not incurred in the line of duty,
in that the accident was the result of the veteran's willful
misconduct.

3. The additional evidence does not establish that had all of the
evidence been of record at the time the February 1984 decision was
rendered, the outcome of the decision to grant service connection
would manifestly have been different.

CONCLUSION OF LAW

The February 1984 decision in which service connection was granted
for the injuries resulting from the July 1982 motorcycle accident
was not clearly and unmistakably erroneous, and entitlement to the
restoration of service connection for those injuries is shown. 38
U.S.C. 105, 331 (1982); 38 C.F.R. 3.1(n), 3.301 (1983), 38 C.F.R.
3.105 (1991).

3 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records show that in July 1982 he was
involved in a motorcycle accident, which resulted in the amputation
of the right arm at the elbow, a fracture of the right humerus, and
an injury to the right brachial plexus involving the C5 through C8
myotomes. The October 1982 report of the Medical Board proceedings
concerning the injuries indicates that the cause of the accident
and whether it occurred in the line of duty were undetermined. A
Physical Evaluation Board in October 1982 found that the injuries
were not the result of intentional misconduct, willful neglect, or
unauthorized absence, and that the injuries occurred in the line of
duty.

Based on the evidence shown above, in the February 1984 rating
decision the RO granted service connection for the post-operative
residuals of amputation of the right upper extremity at the elbow,
rated as 80 percent disabling; status post brachial plexus injury
involving the C5 through C8 distribution, rated as 20 percent
disabling; injury to the right scapular area with loss of muscle,
Muscle Group 1, rated as 10 percent disabling; and the residuals of
a donor site for skin graft of the right thigh, rated as
noncompensable. The veteran was also granted special monthly
compensation pursuant to 38 U.S.C.A. 1114(k) for the anatomical
loss of the right hand.

In January 1992 the RO received additional evidence from the
service department pertaining to the July 1982 accident, including
the Military Police Accident Report, statements from the veteran
and witnesses to the accident, a September 1982 line of duty
determination by the commanding officer, and a February 1983 line
of duty determination by the Judge Advocate General Corps.

The July 1982 accident report indicates that the veteran was
traveling on a highway at an unknown rate of speed when he lost
control of the motorcycle, causing the left

- 4 -

side of the motorcycle to collide with the highway and the veteran
to be thrown from the motorcycle. The veteran skidded down the
highway approximately 150 feet, and the motorcycle skidded an
additional 90 feet. The motorcycle came to rest in the roadway, and
the veteran ended up under a guardrail on the left side of the
road, approximately 10 feet from the road. During a search at the
hospital one marijuana cigarette was found in the veteran's pants
pocket, and a blood alcohol test resulted in the finding that his
blood alcohol was 0.123. The accident report indicates that the
veteran was charged with failure to maintain control of a vehicle
and the wrongful possession of a narcotic substance. The report
also contains a finding that alcohol was involved.

The diagram of the accident provided by the military police shows
that the accident involved a single vehicle with no collision, that
the motorcycle came to rest a considerable distance from the point
of impact, and that the veteran was thrown from the motorcycle at
the point of impact. The veteran hit the guardrail on the side of
the road, causing the injuries.

A friend of the veteran, who had been following him, stated that
they had been at a company picnic prior to the accident and that
"the company party had done this [to the veteran]." The friend
stated that the veteran was driving along when all of a sudden his
motorcycle "flipped."

Statements from two witnesses show that there was a 200 foot skid
mark left by the motorcycle before it came to rest, and that the
veteran was lying on the left side of the road under the guardrail.

In an August 1982 statement the veteran reported that on the day of
the accident he attended a formation, during which the company was
marched to a park for participation in Organization Day
festivities. He stated that he participated in the activities from
approximately 0900 to 1345 hours, at which time he and a friend
left. When leaving the post he stopped at a traffic light, then
proceeded down the highway. He then felt a shimmy in the motorcycle
and lost control, and it flipped.

5 - 

A September 1982 Report of Investigation, Line of Duty and
Misconduct Status by the investigating officer from the Medical
Service Corps (MSC), which was approved by the commanding officer,
shows that the accident occurred when the veteran was on his way
home from the annual battalion Organization Day activities. The
veteran lost control of the motorcycle, causing him to flip over
while traveling at approximately 50 miles per hour. The report
indicates that the veteran stated that he heard a noise in the
front wheel, causing him to slow down, but that it was too late.
The MSC investigating officer found that, because the accident
occurred on the way from an official military function, it occurred
in the line of duty. No reference was made to the veteran's blood
alcohol level at the time the accident occurred.

A Disposition Form dated in October 1982 shows that the report of
the line of duty investigation was being submitted late due to a
wide-range of battalion activities and turnover of personnel. The
document indicates that the investigation was not initiated until
August 1982, and that the file pertaining to the investigation was
"temporarily misplaced" after the departure of the investigating
officer and the Battalion Adjutant. The report of the line of duty
investigation was submitted in October 1982, and in November 1982
the findings of the Physical Evaluation Board referenced above were
forwarded to the Adjutant General for a line of duty determination.

A January 1983 Report of Investigation, Line of Duty and Misconduct
Status by the Judge Advocate General Corps shows that the finding
that the injuries were incurred in the line of duty was not
supported by the evidence. This determination was based on the
witness statements indicating that the motorcycle left a 200 foot
skid mark, and the report of the investigating officer that the
motorcycle skidded approximately 150 feet down the roadway and
skidded an additional 90 feet beyond the body of the veteran before
coming to a final stop. The Chief of Administrative Law found that
those facts clearly indicated that the motorcycle was traveling at
a high rate of speed, and that the rear wheel brake was applied,
causing the skid mark. The Chief of Administrative Law also found
that, in accordance with Georgia law, the veteran's blood alcohol
level of 0.123 percent showed that he was clearly

6 -

intoxicated. The Chief of Administrative Law determined that the
above factors were substantial evidence that the veteran's conduct
constituted at least willful negligence, which caused his injuries.
In February 1983 the Approving Authority changed the October 1982
findings of "in the line of duty" to "not in the line of duty--due
to own misconduct."

The veteran apparently appealed the February 1983 line of duty
determination, and in March 1983 the Adjutant General found that
the evidence was sufficient to support the.finding that the
injuries were due to willful misconduct. The Adjutant General found
that the evidence clearly indicated that alcohol was the proximate
cause of the injuries, and that driving a vehicle in an unfit
condition was wanton disregard for one's personal safety. The
veteran was separated from service in May 1983 with the finding
that the injuries were not incurred in the line of duty. He was
separated without entitlement to service department disability
benefits.

Based on the evidence received in January 1992, in a January 1992
administrative decision the RO found that the accident occurred
because the veteran was operating the motorcycle at a high rate of
speed while legally intoxicated, and determined that the injuries
were not incurred in the line of duty but were due to misconduct.

In a January 1992 rating decision the RO proposed severing service
connection for the injuries resulting from the July 1982 motorcycle
accident. In February 1992 the veteran was notified of the proposed
severance, and of his right to submit evidence and to have a
hearing prior to the final decision. 38 C.F.R. 3.105(d) and (i). In
the April 1992 rating decision now on appeal the RO severed service
connection for the injuries, and terminated the veteran's
entitlement to compensation benefits. i

During a February 1993 hearing the veteran testified that on the
day of the accident in July 1982, he had been attending a battalion
organizational function on the base, and that he was required to
attend the function. He stated that the weather was warm and dry,
and that beer was served at the battalion picnic. He also testified
that he had ridden the motorcycle for approximately 20,000 miles in
the four years that he had owned it, and that he had made a number
of alterations to the motorcycle,

7 -

including chopping it and putting a hog wheel on the front with
high handle bars. He stated that on the day the accident occurred
he was in complete control of the motorcycle until the front end
started to shake, which had never happened before. He also stated
that he tried to apply the rear brake, but that the rear brake was
glazed and he could not stop. He denied that the condition of the
rear brake caused him to lose control, but that it contributed to
prevent him from regaining control. He stated that he jumped off
the motorcycle to keep from hitting the pavement, that he landed on
a guardrail at the side of the road, and that the motorcycle
continued to slide down the road.

He further testified that he inspected the motorcycle after the
accident occurred and that the steel bar that connected the forks
on the front wheel was broken loose. He stated that the motorcycle
had operated properly on the base, where the speed limit was 3 0 to
3 5 miles per hour, but that it started to shimmy when he got up to
50 miles per hour.

The veteran submitted a joint statement from two motorcycle
mechanics in which they attested that modifying a stock motorcycle
to extend the front forks caused an inherent decrease in the safety
of the motorcycle, that removing the dampener from the steering
mechanism greatly decreased the ability to control the motorcycle,
and that a shimmy in the front wheel caused by the wheel being out
of alignment could cause the operator to lose control of the
motorcycle. They also stated that at certain speeds an unbalanced
front wheel could cause a sudden change in the steering mechanism
and cause the operator to lose control of the vehicle. They
referenced a picture of the motorcycle involved in the July 1982
accident and noted that the steering mechanism of the front end had
been altered by extending the front end, and that the motorcycle
did not appear to have a steering dampener. They provided the
opinion that these alterations could result in a loss of control of
the motorcycle.

In an April 1994 statement the veteran reported that he started
riding a motorcycle when he was 13 years old, and that he had
completed a National Safety Council course for motorcycle riders.
He stated that while stationed in Germany he had made significant
alterations to the motorcycle, and that he had difficulty getting
the

8 - 

front-end to remain in alignment. He also stated that he traveled
on the motorcycle extensively while in Germany, which caused the
rear brake to become glazed, and that he only rode it when
necessary due to the problem with the rear brake, which he
described as "virtually inoperable." When he returned to the United
States the motorcycle was in long-term storage in Charleston, South
Carolina, and became corroded due to the salt air.

He stated that on the day of the accident he had been attending the
battalion function, which included two kegs of beer. He and another
sergeant left the base to go to their apartments when the accident
occurred, and that he was riding the motorcycle because he also had
an automobile on base. He stated that although he had made
alterations to the motorcycle, it met the safety requirements of
the State of Georgia (where the accident occurred), and that the
accident was caused when the front end of the motorcycle jumped
from left to right. He denied that the skid marks referenced in the
report of the line of duty investigation were caused by applying
the rear brake, because the rear brake was not operational. He also
stated that, based on the diagram of the accident, the motorcycle
hit the roadway before the skid marks began, indicating that the
marks referred to were caused by a free- sliding skid, not a
braking skid. He stated that he lost control of the motorcycle when
the front fork broke loose from the stabilizer bar on the front
end, causing a jolt in the steering.

In a September 1995 statement the veteran disputed the findings in
the February 1983 line of duty investigation by stating that the
skid marks attributed to breaking at a high rate of speed were
actually caused by the motorcycle sliding on its side down the
road. His support for this argument included the accident report
showing that the motorcycle slid on the highway after the veteran
had jumped off, and the accident diagram showing that he was not on
the motorcycle to apply the brake while the skid was occurring. He
denied traveling at a high rate of speed, in that such a conclusion
was not supported by the accident report, which showed he was
traveling at the speed limit of 50 miles per hour. In reference to
his blood alcohol level of 0.123, he argued that the battalion was
liable for having provided unlimited quantities of beer at the
festivities.

9 -

II. Law and Regulations

Service connection may be granted for any disease or injury
incurred in the line of duty, and an injury or disease incurred
during active service is deemed to have been incurred in the line
of duty unless the disease or injury is the result of the veteran's
own willful misconduct. 38 U.S.C.A. 105(a), 1131; see Smith v.
Derwinski, 2 Vet. App. 241 (1992). "Willful misconduct" is defined
as an act involving conscious wrongdoing or a known prohibited
action, and if the drinking of an alcoholic beverage causes
intoxication that results proximately and immediately in
disability, the disability will be considered the result of the
person's willful misconduct. Gabrielson v. Brown, 7 Vet. App. 36
(1994); 38 C.F.R. 3.1(n), 3.301.

The Board notes that the statute was revised effective October 31,
1990, to preclude the payment of any compensation for any
disability that is the result of a veteran's abuse of alcohol or
drugs. 38 U.S.C.A.  1110, 1131, as amended by Omnibus Budget
Reconciliation Act of 1990, Pub. L. No. 101-508, 8052, 104 Stat.
1388-1351. At the time the February 1984 decision was rendered,
however, the law as stated in the preceding paragraph was in
effect, to the extent the current version of the statute and
regulations may differ from that previously applied.

Previous determinations which are final and binding, including
decisions of service connection, will be accepted as correct in the
absence of clear and unmistakable error. Where evidence establishes
such error, the prior decision will be reversed or amended. Service
connection will be severed only where evidence establishes that the
grant of service connection was clearly and unmistakable erroneous,
and the burden of proof is on VA to show that the decision was
clearly and unmistakably erroneous. See Daniels v. Gober, 10 Vet.
App. 474 (1997) (the burden of proof for severing service
connection is at least as high as the veteran's burden in
overturning a prior unfavorable determination); 38 C.F.R. 3.105(a)
and (d).

- 10-

The definition of clear and unmistakable error in severing service
connection is also the same as that which applies to the veteran in
an attempt to overturn a prior unfavorable decision. Graves v.
Brown, 6 Vet. App. 166 (1994). The determination of whether a
decision was based on clear and unmistakable error requires
consideration of three factors: 1) either the correct facts, as
they were known at the time, were not before the adjudicator,
rather than a disagreement on how the facts were interpreted, or
the pertinent statutory or regulatory provisions were incorrectly
applied; 2) the error must be undebatable, and of the type that,
had it not been made, would have manifestly changed the outcome of
the case at the time it was made; and 3) the determination of
whether a decision contained clear and unmistakable error must be
based on the law that existed at the time the decision was
rendered. Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell
v. Principi, 3 Vet. App. 310 (1992). Although the determination of
whether a decision was based on clear and unmistakable error
normally precludes the consideration of evidence received
subsequent to the decision, that restriction does not apply in
determining whether service connection should be severed. Daniels
v. Gober, 10 Vet. App. 474, 480 (1997).

III. Analysis

As an initial matter the Board finds that the RO complied with the
procedural requirements of 38 C.F.R. 3.105 prior to severing
service connection. A rating decision was prepared in January 1992
that proposed the severance of service connection and in February
1992 the veteran was informed of the basis for the severance and
his right to submit additional evidence and to attend a personal
hearing. The veteran was given 60 days to submit additional
evidence or to request a hearing, but no additional evidence was
received. Following the 60 day period the RO prepared another
rating decision in which service connection for the claimed
injuries was severed, and compensation benefits were terminated
effective the last day of the month in which a 60-day period
following the notice of severance expired. 38 C.F.R. 3.105(d) and
(i). 

The Board has reviewed all of the evidence of record in light of
the relevant law and finds that the February 1984 decision to grant
service connection for the injuries resulting from the July 1982
motorcycle accident was not clearly and unmistakably erroneous. The
pertinent evidence relied upon in that decision consisted of the
service department's determination that the July 1982 accident
occurred in the line of duty and was not due to the veteran's
willful misconduct. Although medical evidence was available at that
time indicating that the veteran was legally intoxicated at the
time the injuries were incurred, the service department nonetheless
found that the injuries were not the result of willful misconduct.
The service department's finding that the injuries were incurred in
the line of duty and not the result of misconduct was binding on
VA. 38 C.F.R. 3.1(n).

In February 1983 the service department reversed the prior finding
and determined that the accident did not occur in the line of duty,
although the RO apparently was not aware of the revised decision
until January 1992. The basis for the reversal, as shown in the
documents, was evidence indicating that a) the veteran was
traveling at a high rate of speed, as shown by the 150-200 foot
skid mark caused by braking; and b) the veteran was legally
intoxicated at the time the accident occurred. The service
department concluded that the veteran's intoxication was the
proximate cause of the injuries, thereby precluding a finding of in
the line of duty.

In order to constitute clear and unmistakable error warranting
severance of service connection, the evidence must show that the
correct facts, as they were known in February 1984, were not before
the adjudicator, or the pertinent statutory or regulatory
provisions were incorrectly applied. In addition, the error must be
undebatable and of the type that, had it not been made, the outcome
of the case would manifestly have been different. Russell, 3 Vet.
App. at 310. There is no indication that the law in effect in
February 1984 was incorrectly applied to the facts as they were
then known. The issue is, therefore, whether the evidence received
in January 1992, had it been of record in February 1984, compelled
a result other than a finding of in the line of duty. Fugo v.
Brown, 6 Vet. App. 40 (1993).

- 12 -

A service department's finding that injuries were not incurred in
the line of duty due to willful misconduct is not binding on VA. 38
C.F.R. 3.1(n). The Board is free, therefore, to evaluate the
results of the line of duty investigation in the context of all of
the evidence of record.

The service department concluded that the veteran was traveling at
a high rate of speed, as evidenced by the 150-200 foot skid marks
caused by braking. The contemporaneous accident report shows,
however, that the speed was either undetermined, or that he was
traveling at the posted speed of 50 miles per hour. The diagram of
the accident and the description provided by the investigating
military police officer also shows that the veteran jumped or was
thrown off the motorcycle long before it came to rest, and that the
skid marks ended where the motorcycle came to rest. The
contemporaneous evidence indicates, therefore, that the skid marks
were not caused by the veteran applying the rear brake because he
was not on the motorcycle to apply the brake.

The veteran testified that the skid marks were caused by the
motorcycle sliding down the road on its side, not by braking. Given
the remaining evidence, his explanation is plausible. The Board
finds that the evidence does not clearly show that the veteran was
traveling at a high rate of speed when the accident occurred.

The evidence received in January 1992 shows that the veteran was
legally intoxicated when the injuries were incurred, which is not
disputed. Intoxication does not, however, in and of itself,
constitute willful misconduct. The consumption of an alcoholic
beverage to the point of intoxication is willful misconduct only if
the intoxication results proximately and immediately in disability.
38 C.F.R. 3.301. "Proximate cause" is defined as that which, in a
natural continuous sequence, unbroken by any efficient intervening
cause, produces injury, and without which the result would not have
occurred." Forshey v. West, 12 Vet. App. 71,72 (1998).

In a statement provided at the time of the accident, the veteran's
friend stated that the motorcycle started to flip for no apparent
reason. In an August 1982 statement and during the February 1993
hearing the veteran stated that he lost control of the

- 13 - 

motorcycle when the front end started to shake, purportedly due to
mechanical instability. The original October 1982 line of duty
investigation found that the cause of the accident was
undetermined, and the subsequent February 1983 investigation only
concluded that the accident was due to a high rate of speed due to
the veteran's intoxication, with no explanation for what actually
caused the veteran to lose control of the motorcycle. The Board
finds that none of the evidence clearly shows what caused the
accident, and the available evidence does not compel the conclusion
that the accident would not have occurred but for the veteran's
intoxication. Forshey, 12 Vet. App. at 72.

The veteran has offered a plausible explanation for the accident
that does not involve willful misconduct. He has reported that the
accident resulted from a shimmy in the front wheel of the
motorcycle. He is competent to report that the motorcycle began to
shimmy. He has offered competent evidence that the shimmy, by
itself, would have been sufficient to cause him to lose control of
the motorcycle.

The veteran has also offered evidence that such a shimmy could have
resulted from legal modifications he made to the motorcycle or from
malalignment of the front wheel. There is no evidence that he was
aware of the malalignment prior to the accident. He has testified
that the motorcycle was operating normally prior to the accident.
Except for his testimony that he had difficulty keeping the
motorcycle in alignment, there is no evidence that the veteran was
aware that his modifications to the motorcycle had caused it to
become unstable. The veteran has reported that he was aware of
faulty rear brakes prior to the accident, but there is no evidence
that the faulty brakes caused him to lose control of the
motorcycle.

Even if the veteran were aware of the misaligned wheel and
structural weakness caused by his modifications; and even if it
were further shown that the faulty rear brake played a role in
causing the accident; his knowledge of these defects would be
suggestive of negligence, rather than willful misconduct. In other
words, his knowing operation of an unsafe motorcycle, while
reflecting poor judgment, would not rise to the level of conscious
wrongdoing or a known prohibited action. See 38 C.F.R. 3.1(n).

- 14 -

Clear and unmistakable error is the type of error that is
undebatable; a disagreement on how the facts are interpreted cannot
constitute clear and unmistakable error. Fugo, 6 Vet. App. at 40.
In order to constitute clear and unmistakable error, the evidence
received in January 1992 must show that had that evidence been
considered when service connection was granted in February 1984,
the outcome would manifestly have been different. See Bustos v.
West, No. 98-7069, slip op. at 8 (Fed. Cir. June 16, 1999). Because
the evidence is subject to an interpretation that does not support
a finding of willful misconduct, the Board finds that consideration
of that evidence does not compel the conclusion that the injuries
incurred in the July 1982 motorcycle accident were caused by
willful misconduct. The Board has determined, therefore, that the
February 1984 decision to grant service connection was not clearly
and unmistakably erroneous, and that the veteran is entitled to the
restoration of service connection for the injuries incurred as a
result of the accident.

ORDER

Clear and unmistakable error not having been found in the original
grant of service connection, the restoration of service connection
for the injuries incurred in the July 1982 motor vehicle accident
is granted.


Mark D. Hindin               
Member, Board of Veterans' Appeals


John E. Ormond, Jr.      
Member, Board of Veterans' Appeals

D. C. Spickler, dissenting 
Member, Board of Veterans' Appeals

- 15 - 

DISSENT

The undersigned respectfully dissents from the opinion of my
colleagues because I believe that the February 1984 decision to
grant service connection for the injuries resulting from the July
1982 motorcycle accident was clearly and unmistakably erroneous.
The decision was clearly and unmistakably erroneous because, in my
view, the evidence unquestionably shows that the motorcycle
accident and resulting injuries were due to the veteran's willful
misconduct.

The evidence indicates that the veteran was legally intoxicated
when the accident occurred, which is not disputed, and the accident
report shows a specific finding that alcohol was involved. His
blood alcohol level was 0.123, which the Chief of Administrative
Law found to constitute legal intoxication according to the state
law of Georgia, where the accident occurred. Yeoman v. West, 140
F.3d 1443 (Fed. Cir. 1998) (the Board may rely on state law in
defining legal intoxication).

The evidence also shows that the veteran knowingly operated a
motorcycle that he knew to be mechanically defective. Moreover,
these known defects were not of an inconsequential nature; they
involved vital safety functions. In hearing testimony and in other
accounts, the veteran stated that the modifications that he made to
the motorcycle resulted in being unable to maintain front-end
alignment, and he provided a statement from motorcycle mechanics to
the effect that non-alignment of the front wheel of the motorcycle
could result in losing control. He also stated that the rear brake
on the motorcycle was not functioning, yet he continued to operate
the motorcycle knowing that he had no rear brake.

Although it is not binding, I find that the February 1983 report of
the line of duty investigation prepared by the Judge Advocate
General Corps strongly supports the finding that the February 1984
grant of service connection was clearly erroneous. The
investigation was conducted relatively contemporaneously with the
accident, and provides the most reliable evidence of what occurred.
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous
evidence has greater probative value than history as reported by
the veteran). The Judge Advocate General Corps was

- 16 -

responsible for making the final determination of whether the
accident occurred in the line of duty, and had the knowledge and
expertise required to make that finding. The conclusions drawn by
the Chief of Administrative Law are, therefore, highly probative.
See Gahman v. West, No. 96-1303, slip op. at 4 (U.S. Vet. App. June
4, 1999). In addition, the determination that the accident did not
occur in the line of duty was upheld following the veteran's appeal
of the service department's findings.

I would find that operating a motorcycle that is known to be
mechanically defective, particularly with regard to serious safety
deficiencies, while legally intoxicated constitutes deliberate or
intentional wrongdoing with knowledge of or wanton and reckless
disregard of its probable consequences. See Myore v. Brown, 9 Vet.
App. 498 (1996); 38 C.F.R. 3.1(n). Although the specific cause of
the accident was not determined, no other factors have been
presented to explain the accident. The accident occurred in
daylight on dry pavement, and no other vehicles were involved.
Forshey, 12 Vet. App. at 73. The evidence clearly indicates that
the veteran's knowing operation of a seriously defective motorcycle
while legally intoxicated resulted proximately and immediately in
the accident and resulting injuries. I would determine, therefore,
that the February 1984 rating decision in which service connection
was granted for the injuries incurred in the July 1982 motorcycle
accident was clearly and unmistakably erroneous, and that the
veteran is not entitled to the restoration of service connection
for those injuries.

D. C. Spickler 
Member, Board of Veterans' Appeals

17 - 




Citation Nr: 9832845       
Decision Date: 11/04/98    Archive Date: 11/17/98

DOCKET NO.  95-25 069      )      DATE
       )
       )

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of service connection for 
residuals of injuries from a motorcycle accident, to include 
consideration of whether the veterans disabilities were 
incurred in line of duty.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1977 to 
May 1983.

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In April 1997, the 
Board remanded the case to the RO for further development.  
The case has recently been returned to the Board for 
appellate consideration.

The intertwined issue of severance of service connection in 
effect for 10 years as provided under 38 U.S.C.A. § 1159 and 
38 C.F.R. § 3.957 is discussed in the remand portion of this 
decision. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the original finding 
that his injuries were in line of duty was correct in view of 
the circumstances surrounding the motorcycle accident 
resulting in the subject injuries. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is in 
favor of not in line of duty, willful misconduct, for the 
veterans residuals of a motorcycle accident. 

It is the decision of the Board that the rating decision in 
April 1992 wherein the RO severed service connection for the 
veterans motorcycle accident injury residuals 
is void ab initio for failure to observe due process 
requirements of 38 C.F.R. § 3.105, and that restoration of 
service connection for residuals of injuries from a 
motorcycle accident is warranted.


FINDINGS OF FACT

1.  In February 1984, the RO granted service connection for 
the residuals of injuries the veteran sustained in a 
motorcycle accident in service and assigned a 90 percent 
rating, effective from May 11, 1983.

2.  In January 1992, the RO proposed to sever service 
connection and notified the veteran of the proposed severance 
by letter dated in February 1992.

3.  In an April 24, 1992, rating decision, the RO severed 
service connection for the veterans motorcycle accident 
injury residuals on the basis of the previous grant having 
constituted clear and unmistakable error.

4.  The April 24, 1992, rating decision wherein the RO 
severed service connection was made without adherence to 
applicable regulations and is void ab initio.  

5.  The veterans admitted operation of a motorcycle with 
defective steering and brakes at an inappropriate speed for 
the known operating condition of the vehicle with a blood 
alcohol level of .123, was reckless conduct and such 
misconduct resulted in the injuries he sustained.

6.  The preponderance of the evidence showing injuries 
sustained in a motorcycle accident in July 1982 were the 
result of willful misconduct and not in line of duty; service 
connection in February 1984 was erroneous as it was not in 
accord with the applicable law and based upon a line of duty 
determination that was patently inconsistent with the facts.  


CONCLUSIONS OF LAW

1.  The disabilities the veteran sustained in a motorcycle 
accident in July 1982 were the result of willful misconduct 
and not in line of duty and service connection granted in 
February 1984 was clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 105, 5107 (West 1991); 38 C.F.R. §§ 3.1(m), 
(n), 3.105(d), 3.301, 3.957 (1998).

2.  Restoration of service connection for residuals of 
motorcycle accident injuries in service is warranted.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.103, 3.105(d), 
(i) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In June 1983 the RO received the veterans initial 
application for service connection for arm, shoulder and ear 
disabilities sustained on July 16, 1982.  After review of the 
service medical records and recent VA medical examination, 
the RO in February 1984 granted service connection for 
postoperative residuals of amputation of the right upper 
extremity at the elbow, brachial plexus injury of cervical 
root distribution C5-C8, injury of the right scapula (Muscle 
Group I) with residuals of fracture of the right humerus and 
right thigh skin graft donor site, with assignment of a 90 
percent combined schedular evaluation, and entitlement to 
special monthly compensation.  The rating decision shows that 
the veteran reportedly had been discharged form the service 
due to injuries sustained in a July 16, 1982 motorcycle 
accident in line of duty.  

The service medical records on file in 1984 show that the 
veteran had been transferred to Walter Reed Army Medical 
Center in August 1982 after surgery for the above mentioned 
accident injuries at the Ft. Benning medical facility.  It 
was noted that line of duty was undetermined.  A medical 
board convened in mid October 1982 recommended processing for 
separation on account of his disabilities but noted that line 
of duty remained undetermined.  

A report of investigation for line of duty and misconduct 
status dated in late August 1982 shows that the veteran was 
found to have been present for duty on the day of the July 
1982 accident and that intentional misconduct or neglect was 
not the proximate cause of the accident.  He was reported to 
have been on his way home from a unit Organization Day 
activity when he lost control of his motorcycle that caused 
him to flip over at approximately 50 miles per hour.  He 
stated that after hearing a noise in the front wheel he 
tried to slow down but it was too late.  The 
investigating officer cited in support of the finding of in 
line of duty-not due to misconduct that the veteran was on 
the way from an official military function.  The appointing 
authority approved the investigating officers finding of in 
line of duty.  The report shows that consideration was given 
to information in DA Forms 2173, 3975 and 3997 and the 
veterans notarized statement.  None of these documents was 
of record.  The final approving authority concurred with the 
in line of duty finding.   

In late October 1982, a physical evaluation board noted 
pertinently that in the absence of an approved line of duty 
report concerning the veterans disability, his case had been 
processed as if a favorable determination had been made.  The 
board recommended his retirement on the basis that he was 
physically unfit.  The veteran in November 1982 concurred 
with the board findings and recommendation and waived a 
formal hearing of his case.  

Other military records on file in 1984 included a form dated 
in May 1983 that contained instructions for individuals being 
processed for separation.  The instructions advise 
individuals who suffered wounds, injury, etc., in service to 
apply for compensation from VA.  

In January 1992 after receipt of additional service 
department records relating to a line of duty determination 
review in the veterans case, the RO issued an administrative 
decision that concluded the injuries the veteran sustained in 
a July 1982 motorcycle accident were due to misconduct and 
not incurred in line of duty.  The decision referred to the 
following factors; that at the time of the accident the 
veteran was operating the motor vehicle at a high rate of 
speed and was legally intoxicated.  

The pertinent military personnel records received in 1992 but 
not on file at the time of the 1984 RO determination included 
a January 1983 evaluation of the evidence characterized in 
other contemporaneous records as a legal interpretation 
that was based upon a formal line of duty investigation 
completed earlier in January.  A line of duty determination 
was apparently requested in November 1982 after a physical 
evaluation board review had been completed.  The second line 
of duty investigation report is not of record.  A military 
lawyer signed the January 1983 interpretation.

Evidence likely considered in the line of duty determination 
included a vehicle damage report that noted the veteran lost 
control of his vehicle causing him to be thrown from the 
vehicle and causing it to skid on the roadway.  It was 
reported that during a search one marijuana cigarette was 
found in the veterans left front pants pocket.  It was 
indicated the vehicle was going straight ahead, that the 
lawful speed was 50 miles per hour, that alcohol and drugs 
were involved and that ability was impaired.  There was no 
identification of defective brakes, worn tires or other 
defect.  A sworn statement (DA Form 2183) from a military 
policeman who was called to the accident scene noted that a 
friend of the veteran and witness to the accident made a 
spontaneous statement that the company party had done 
this to his friend.

The military police traffic accident report indicated the 
accident occurred on a dry, divided highway without defects 
in clear weather during daylight.  The military policeman who 
investigated at the accident scene related on an abbreviated 
sworn statement (DA Form 2183) that the veterans vehicle 
fell onto its side at an unknown rate of speed and skidded on 
the roadway after the veteran lost control of it.  

At the time of initial treatment the veteran was found to 
have a package of cigarettes that contained a rolled 
cigarette of a substance believed to be marijuana that tested 
positive for THC (tetrahydrocannabinol).  The blood alcohol 
findings were also mentioned.  The military policeman stated 
a witness to the accident who had been at a company party 
with the veteran immediately prior to the accident said that 
suddenly he saw the veteran flipping in the roadway.  In 
another summary of the accident it is reported that the 
veteran lost control of his vehicle for unknown reasons but 
that the order of alcohol was detected in the operator (DA 
Form 3997).  

In a written statement, the veteran recalled events of the 
day leading to the accident.  At the time he recalled, in 
essence, that as he proceeded from a stop at a traffic light, 
he felt a wild shimmy in his motorcycle and that he 
grabbed the handle bars more firmly to try and control it but 
that almost immediately the vehicle flipped.  

Other information shows the veteran was charged with failure 
to maintain control and wrongful possession of a non-narcotic 
substance (marijuana) (DA Form 3975).  A statement of medical 
examination and duty status notes that he was charged with 
failure to maintain proper control of a vehicle and DUI (DA 
Form 2173).  

The recommendation provided by the military attorney in 
January 1983 was that the previous finding of line of duty 
not due to own misconduct was not supported by the evidence 
and that a finding of not in line of duty was appropriate in 
view of substantial evidence that the veterans conduct 
amounted to at least willful negligence.  The report 
found the vehicle was traveling at a high rate of speed when 
brakes were applied.  The report noted the discrepancy 
between the veterans statement that a problem with the motor 
cycle caused him to flip almost immediately and that of 
an individual who observed a skid mark of approximately 200 
feet and the military police investigation report finding of 
skid marks consistent with that reported independently.  The 
report also noted that the veteran having a blood alcohol 
level of .123 (medical record extract) was clearly 
intoxicated under Georgia law.  

A February 1983 recommendation to change the previous line of 
duty determination to not in line of duty, due to own 
misconduct (that intentional misconduct was the proximate 
cause of injury) was based upon the legal interpretation 
of late January 1983 was approved by the final approving 
authority in February 1983 who cited in support substantially 
verbatim the January 1983 report that followed the second 
line of duty investigation.  The superceding line of duty 
determination was issued to the veteran.  A March 1983 
statement indicates an appeal of the recent line of duty 
determination was denied on the basis that evidence clearly 
indicates that alcohol was the proximate cause of injury 
and that driving a vehicle in an unfit condition is 
wanton disregard for ones own personal safety.  Other 
correspondence dated in April 1983 reports the veterans 
withdrawal of a request for a hearing before a physical 
evaluation board that appears to have been made on advice of 
counsel.

In January 1992, the RO proposed to sever service connection 
for all service-connected conditions under the provisions of 
38 C.F.R. § 3.105(d) based upon the administrative decision 
and recently received military personnel records.  The notice 
to the veteran in February 1992 of the proposed severance 
advised the veteran of his right to submit additional 
evidence within 60 days and to request a hearing.  In 
February 1992 he requested a copy of his VA claims file to 
insure his ability to adequately prepare a defense to the 
severance action.  He was provided the information in March 
1992.  In response to his disagreement with the proposed 
severance, the RO advised him by letter in March 1992 that 
the proposed decision was not final and reminded him of the 
60-day period for submitting evidence.  There was no mention 
of any time limit to request a predetermination hearing.  He 
was advised that appellate rights attached to a final 
decision when issued.  

An April 1992 RO decision implemented the proposed severance 
of service connection.  The veteran was notified of the 
determination in July 1992 and in disagreeing requested a 
personal hearing.  He was issued a statement of the case in 
August 1992 that recited the provisions of 38 C.F.R. 
§§ 3.1(m) and (n).  He was unable to attend a September 1992 
hearing because of physical injury.  Initially the hearing 
date was rescheduled for September 1992, and finally held in 
February 1993 at the Albuquerque, New Mexico VARO.  

At the hearing, the veteran recalled the day of the accident 
and the unit activities he had attended.  He told of 
modifications (accepted alterations) he had made to his 
motorcycle in Europe with equipment purchased through a mail 
order catalogue from a California business.  He recalled that 
the motorcycle began to shake violently from an unbalanced 
front wheel when he reached about 50 miles per hour and 
glazed brakes, which he compared in effect to buttering a 
tire as factors in his inability to regain control of the 
motorcycle.  He recalled that at 30 to 35 miles per hour on 
post he could control the vehicle (Transcript (T) 6, 8).  The 
veteran stated that when he saw the motorcycle after the 
accident he found a broken bar that connected fork braces or 
tweed bars located in the frame.  He asserted that this would 
definitely affect maneuverability and steering (T 7).  He 
related the various modifications he had made to the 
motorcycle in service (T 4).

At the hearing, the veteran submitted a statement from two 
mechanics employed by the manufacturer of the veterans 
motorcycle who examined a photograph of the vehicle and 
opined that the clearly shown modification to the steering 
mechanism without apparent steering damper could create an 
increased hazard to the operating condition of the vehicle 
and cause loss of control.  

The hearing officer in August 1993 affirmed the previous 
determination of willful misconduct.  The hearing officer 
noted the modifications to the veterans motorcycle were 
unauthorized by the manufacturer and reduced the safety of 
the vehicle, that the vehicle brakes were glazed, that he was 
intoxicated and that a cracked stabilizer bar was the result 
of the accident rather that the cause, absent other evidence.  

In a 1994 statement the veteran, in disputing the hearing 
officers interpretation of certain evidence, indicated that 
he was aware of a glazed rear brake on his motorcycle that 
was virtually inoperable when he left Germany but did not 
consider it important to repair since he had an automobile.  
He also stated that he had some problems with front-end 
stability as a result of modifications he had made but that 
the vehicle met Georgia safety requirements.  He recalled 
that the motorcycle would pull hard to the left going over 30 
miles per hour but never to the right as occurred at the time 
of the accident.

As requested by the Board in an April 1997 remand, the RO 
issued a supplemental statement of the case that included 
additional pertinent regulations governing severance 
including the effective date for termination of compensation 
payments.


Criteria

Service-connected means, with respect to disability or death, 
that such disability was incurred or aggravated, or that the 
death resulted from a disability incurred or aggravated, in 
line of duty in the active military, naval, or air service.  
38 C.F.R. § 3.1(k).

In line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  A service department finding that injury, disease 
or death occurred in line of duty will be binding on the 
Department of Veterans Affairs unless it is patently 
inconsistent with the requirements of laws administered by 
the Department of Veterans Affairs.  Requirements as to line 
of duty are not met if at the time the injury was suffered or 
disease contracted the veteran was: 

(1)  Avoiding duty by desertion, or was absent without leave 
which materially interfered with the performance of 
military duty. 

(2)  Confined under a sentence of court-martial involving an 
unremitted dishonorable discharge. 

(3)  Confined under sentence of a civil court for a felony as 
determined under the laws of the jurisdiction where the 
person was convicted by such court.  38 C.F.R. § 3.1(m).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs.

(1)  It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences. 

(2)  Mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct. 

(3)  Willful misconduct will not be determinative unless it 
is the proximate cause of injury, disease or death. (See §§ 
3.301, 3.302.)  38 C.F.R. § 3.1(n).

As used in 38 U.S.C. 110 and 1159 and implementing 
regulations, fraud means an intentional misrepresentation of 
fact, or the intentional failure to disclose pertinent facts, 
for the purpose of obtaining or retaining, or assisting an 
individual to obtain or retain, eligibility for Department of 
Veterans Affairs benefits, with knowledge that the 
misrepresentation or failure to disclose may result in the 
erroneous award or retention of such benefits.  38 C.F.R. 
§ 3.1(aa).

The provisions of this section apply except where an award 
was based on an act of commission or omission by the payee, 
or with his or her knowledge (§ 3.500(b)); there is a change 
in law or a Department of Veterans Affairs issue, or a change 
in interpretation of law or a Department of Veterans Affairs 
issue (§ 3.114); or the evidence establishes that service 
connection was clearly illegal. The provisions with respect 
to the date of discontinuance of benefits are applicable to 
running awards.
Where the award has been suspended, and it is determined that 
no additional payments are in order, the award will be 
discontinued effective date of last payment. 


Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error. Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision. Except as provided in paragraphs (d) and (e) of 
this section, where an award is reduced or discontinued 
because of administrative error or error in judgment, the 
provisions of § 3.500(b)(2) will apply. 38 C.F.R. § 3.105(a).

Subject to the limitations contained in §§ 3.114 and 3.957, 
service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government). (Where 
service connection is severed because of a change in or 
interpretation of a law or Department of Veterans Affairs 
issue, the provisions of § 3.114  are for application.) A 
change in diagnosis may be accepted as a basis for severance 
action if the examining physician or physicians or other 
proper medical authority certifies that, in the light of all 
accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous. This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion. When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons. The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefor and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.

Unless otherwise provided in paragraph (i) of this section, 
if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued, if in 
order, effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. § 3.105(d).



Predetermination hearings. (1) In the advance written notice 
concerning proposed actions under paragraphs (d) through (h) 
of this section, the beneficiary will be informed that he or 
she will have an opportunity for a predetermination hearing, 
provided that a request for such a hearing is received by VA 
within 30 days from the date of the notice. If a timely 
request is received, VA will notify the beneficiary in 
writing of the time and place of the hearing at least 10 days 
in advance of the scheduled hearing date. 

The 10 day advance notice may be waived by agreement between 
VA and the beneficiary or representative. The hearing will be 
conducted by VA personnel who did not participate in the 
proposed adverse action and who will bear the decision-making 
responsibility. If a predetermination hearing is timely 
requested, benefit payments shall be continued at the 
previously established level pending a final determination 
concerning the proposed action.

Following the predetermination procedures specified in this 
paragraph and paragraph (d), (e), (f), (g) or (h) of this 
section, whichever is applicable, final action will be taken. 
If a predetermination hearing was not requested or if the 
beneficiary failed without good cause to report for a 
scheduled predetermination hearing, the final action will be 
based solely upon the evidence of record. Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant or beneficiary, death of an 
immediate family member, etc. If a predetermination hearing 
was conducted, the final action will be based on evidence and 
testimony adduced at the hearing as well as the other 
evidence of record including any additional evidence obtained 
following the hearing pursuant to necessary development. 
Whether or not a predetermination hearing was conducted, a 
written notice of the final action shall be issued to the 
beneficiary and his or her representative, setting forth the 
reasons therefor and the evidence upon which it is based. 





Where a reduction or discontinuance of benefits is found 
warranted following consideration of any additional evidence 
submitted, the effective date of such reduction or 
discontinuance shall be as follows: (i) Where reduction or 
discontinuance was proposed under the provisions of paragraph 
(d) or (e) of this section, the effective date of final 
action shall be the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final action expires. 38 C.F.R. § 3.105(i).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.

For the purpose of determining entitlement to service-
connected and nonservice-connected benefits the definitions 
in §§ 3.1 (m) and (n) of this part apply except as modified 
within paragraphs (c)(1) through (c)(3) of this section. The 
provisions of paragraphs (c)(2) and (c)(3) of this section 
are subject to the provisions of § 3.302 of this part where 
applicable.

The simple drinking of alcoholic beverage is not of itself 
willful misconduct. The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct. If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct. Organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin. (See §§ 21.1043, 
21.5041, and 21.7051 of this title regarding the disabling 
effects of chronic alcoholism for the purpose of extending 
delimiting periods under education or rehabilitation 
programs.)

Drug usage. The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct. Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of the 
person's willful misconduct. Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin. 
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.) Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.

Line of duty; abuse of alcohol or drugs. An injury or disease 
incurred during active military, naval, or air service shall 
not be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol or 
drugs by the person on whose service benefits are claimed. 
For the purpose of this paragraph, alcohol abuse means the 
use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death 
of the user; drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301.
 
Service connection for any disability or death granted or 
continued under title 38 U.S.C., which has been in effect for 
10 or more years will not be severed except upon a showing 
that the original grant was based on fraud or it is clearly 
shown from military records that the person concerned did not 
have the requisite service or character of discharge. The 10-
year period will be computed from the effective date of the 
Department of Veterans Affairs finding of service connection 
to the effective date of the rating decision severing service 
connection, after compliance with § 3.105(d). The protection 
afforded in this section extends to claims for dependency and 
indemnity compensation or death compensation.  38 C.F.R. 
§ 3.957.

Analysis

Initially, the Board finds that the appellants claim for 
restoration service connection is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
claim is a plausible one.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Further, there is no need for any additional 
development before an informed determination can be made on 
the issue under review.  The information provided to the 
veteran by the RO in a 1997 supplemental statement of the 
case substantially complied with the intent of the Board 
remand.

It is the Boards belief that there is ample evidence to 
sustain the RO determination of willful misconduct.  The 
regulation speaks in terms of conscious wrongdoing or known 
prohibited action with knowledge of or disregard of the 
probable consequences in defining willful misconduct.  
38 C.F.R. § 3.1(n).  Though not so precise as to specifically 
define every action that would constitute willful misconduct, 
the VA provisions have been sustained as not unduly vague and 
sufficiently articulated to permit understanding or 
compliance by anyone exercising ordinary common sense.  
Yeoman v. West, 140 F.3d 1443, 1448 (Fed. Cir. 1998).   

Th Board is aware of the statutory line of duty presumption 
and the need for the evidence to preponderate against in line 
of duty.  38 U.S.C.A. § 105; Myore v. Brown, 9 Vet. App. 498, 
505 (1996) and Smith (Cynthia) v. Derwinski, 2 Vet. App. 241, 
244 (1990).  It does not appear that the RO was arbitrary in 
its application of the regulation to the facts of this case.  
There are undisputed facts from the military record, the 
veterans hearing testimony and his written argument that 
reasonably support a finding of willful misconduct.  He does 
not dispute the extent of his indulgence in alcohol 
immediately preceding the accident and the military police 
information list alcohol as involved and operator impairment.  
There is a reference to an excited utterance of a witness 
that would suggest strongly that alcohol played a role in the 
accident and there are the veterans recent arguments 
regarding the responsibility of others in furnishing 
alcoholic beverages.  

There is also the veterans testimony and subsequent written 
statements acknowledging the malfunctioning, essentially 
nonfunctioning, rear brakes on the vehicle and the problems 
with steering stability from modifications.  Speed was also a 
factor given the various descriptions of skid marks from the 
vehicle and its path, location of the veteran and final 
resting-place of the vehicle.  The significance of speed, 
even conceding the vehicle was operated within the legal 
speed limit of 50 miles per hour, is heightened because of 
the defective brakes.  As described by the veteran the rear 
brakes offered little if any stopping assistance being 
glazed.  Further, assuming without argument that the 
modifications to the vehicle were legal, the veteran admitted 
steering alignment problems that were uncorrected.  

From this the Board finds that the circumstances surrounding 
the accident justify a finding of willful misconduct.  The 
veteran is charged with the knowledge that he could not 
operate a vehicle with defective brakes and steering 
alignment problem while intoxicated without undue risk to 
himself or others.  His culpability is high given the 
circumstances surrounding the accident.  His statements 
concerning the condition of the motorcycle from the 
standpoint of its operational safety are clearly declarations 
against his interest and differ in important aspects from the 
statement he provided to investigators at the time of the 
accident.  The facts appear clear and are obvious in support 
of willful misconduct.  Cf. Yeoman, 140 F.3d at 1448; Myore, 
9 Vet. App. at 506-07 and Smith (Cynthia), 2 Vet. App. at 
246-47.  

The Board observes that under the pertinent regulation, 
willful misconduct is not determinative unless it is the 
proximate cause of injury.  To argue against that finding in 
this case would appear to be against the substantial weight 
of the evidence.  Thus, finding that willful misconduct was 
indeed the proximate cause of the injuries sustained in the 
July 1982 motor vehicle accident, the injuries are not in 
line of duty and residual disability may not be service-
connected.  Service connection may be severed where the grant 
is shown to have been clearly and unmistakably erroneous.  
The finding of willful misconduct as the cause of injuries 
the veteran sustained in July 1982 was based upon probative 
evidence not previously of record.  It undebatably 
established such misconduct and was properly relied upon by 
the RO.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997); 
Graves v. Brown, 6 Vet. App. 166 (1994).  

At the time of the 1992 severance action, service connection 
was not in effect 10 years and could be severed if shown by 
clear and unmistakable evidence that the grant of service 
connection was erroneous.

The Board observes that the severance of service connection 
requires the application of specific regulatory provisions 
found at 38 C.F.R. §§ 3.1(m) and (n) and 3.105, as well as 
§ 3.957 (1998) where applicable before a severance of service 
connection can be imposed.  The rating was in effect 
continuously for more than 9 years.  A review of the April 
1992 rating decision that implemented the proposed severance 
reveals that the pertinent regulations were not applied as 
required in the veterans case.  This is also confirmed in 
the statement of the case he was issued.  There was a 
substantial procedural defect that voids the April 1992 
implementation of the proposed severance.

Under § 3105(d) and (h) (since redesignated (i)) in effect in 
1992, which apply specifically to the severance of service 
connection, the criteria that must be satisfied to effect a 
severance are rather stringent.  For example, it is provided, 
inter alia, that in the advance written notice of action 
proposed under 3.105(d) the veteran will be informed of the 
opportunity for a predetermination hearing provided the 
hearing is requested within 30 days of the date of notice.  
It is further provided that if a hearing is timely requested 
benefit payments will continue pending a final determination.  
The advance written notice letter of February 3, 1992 did not 
advise the veteran of the timeliness requirement for a 
predetermination hearing.  In fact it did not mention 
predetermination hearing as such or predetermination rules 
specifically, although he was advised that he could request a 
hearing and of a 60-day time limits for submitting evidence 
in other form.  

The Board is left with the belief that notice of a right to a 
hearing is not, alone, sufficient to proceed to a final 
determination as provided under § 3.105 (d).  It was critical 
that a predetermination hearing request be received by VA 
within 30 days of notification to continue benefits until 
final action following the hearing.  Any attempt to remedy 
this critical omission retroactively would simply be 
inadequate.  See Bentley v. Derwinski, 1 Vet. App. 28, 31 
(1990).  



The Board must observe that the veteran immediately appealed 
the April 1992 severance action after receiving notice in 
July 1992 and requested a hearing.  Thus, accepting the 
hearing officers decision on August 1993 as a final action, 
the veteran has established service connection for 10 years 
which offers significant protection from severance.  
38 C.F.R. § 3.957.

Current legal precedent requires the reinstatement of service 
connection for the veterans disabilities related to the 1982 
motorcycle accident.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a rating reduction 
effectuated without observance of applicable law and 
regulation is void ab initio and must be set aside as not 
in accordance with the law.  This would also apply to a 
severance action.  Therefore, the RO's April 1992 severance 
was void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 
(1993); Dofflemeyer v. Derwinski, 2 Vet. App.277, 281 (1992).  
As regards the matter at issue, the April 1992 RO decision 
must, therefore, be set aside and service connection must be 
restored.    

In summary, the Board has found that the record establishes 
by clear and unmistakable evidence that the original grant of 
service connection was erroneous but that service connection 
must be restored as the severance action was void for failing 
to observe procedural due process concerns regarding 
predetermination hearings that had an effect upon the date 
from which severance could be imposed.  The veteran is 
advised that the determinations regarding willful misconduct 
and clear and unmistakable error in the initial grant of 
service connection are decisions of the Board on the merits 
to which appellate rights attach. 

Although the Board finds that service connection must be 
restored, certain facts surrounding this case which have not, 
as yet, been addressed by the RO and are relevant to the 
continuation of service connection must be referred to the RO 
to accord due process and fairness.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

Disabilities from injuries from a motorcycle accident were 
the result of willful misconduct and not incurred in line of 
duty, and service connection therefore was clearly erroneous.

Restoration of service connection for disabilities from 
injuries from a motorcycle accident is granted, subject to 
the regulations governing the payment of monetary awards and 
further action indicated in the remand portion of this 
decision.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board has noted that further development is necessary to 
accord due process regarding the intertwined issue of 
continuation of service connection for the veterans 
disabilities sustained in a 1982 motorcycle accident in 
service.

Under 38 C.F.R. § 3.957 which implements 38 U.S.C.A. § 1159, 
service connection in effect more than 10 years may not be 
severed unless it is shown there was fraud as defined in 
§ 3.1(aa) in the initial grant or the veteran did not have 
the requisite service or character of discharge.  Thus, even 
though service connection is now in effect more than 10 
years, it may still be severed.

On review of the record, the Board has been struck by the 
absence of pertinent service records developed in connection 
with a second line of duty determination in 1983 that did not 
come to light until early 1992.  Clearly these records were 
in existence in 1983 when the veteran filed his initial 
claim.  The Board notes that the claims folder did not 
include a request for service medical records to the service 
department in connection with the initial adjudication of the 
claim.  However, some of the records initially reviewed were 
date stamped as having been received by VA on the same day 
that the veterans initial claim form was received, June 17, 
1983.  Significantly it appears from the rating decision 
narrative that the initial favorable line of duty 
determination was on file. 

In view of the foregoing and in order to insure an informed 
determination of all material aspects of this claim, the case 
is REMANDED to the RO for the following actions:

1.  The RO should conduct a thorough 
review of the circumstances surrounding 
the initial adjudication of the veterans 
claim in 1983, in particular addressing 
the manner in which the service 
medical/administrative records reviewed 
in 1984 were obtained.  This should 
include an inquiry to the service 
department to ascertain if VA had made a 
request for service medical records at 
any time prior to 1992, that is in 1983 
or 1984.

2.  The veteran should be contacted and 
asked to state whether he had a copy of 
his service records, medical or 
administrative, that included documents 
relating to the 1983 determination of not 
in line of duty/willful misconduct when 
he left the service, and if so, whether 
he submitted any records to VA with his 
initial claim for VA benefits in 1983.

3.  The veteran should be advised that he 
may submit additional evidence or 
argument on the remanded issue.

4.  Thereafter, the RO should complete 
any additional development indicated to 
support any factual determination 
required in connection with the matter at 
issue and then adjudicate the intertwined 
issue of whether service connection for 
residuals of injuries sustained in a July 
1982 motorcycle accident may be severed 
under the provisions of 38 U.S.C.A. 
§ 1159 and 38 C.F.R. § 3.957.

If the benefit sought is not granted to the veterans 
satisfaction, the RO should issue a supplemental statement of 
the case that is comprehensive with respect to any issue on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The purpose of 
this REMAND is to ensure compliance with the requirements of 
due process.  No action is required of the appellant unless 
he receives further notice.



             
       RONALD R. BOSCH
       Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  

The date that appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
that you have received is your notice of the action taken on 
your appeal by the Board of Veterans Appeals.  Appellate 
rights do not attach to those issues addressed in the remand 
portion of the Boards decision, because a remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (1998).

- 2 -

